DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With regard to Claim 5, lines 11-13, “wherein the chromatograph further comprises an LED controller that…determines an upper limit value of the drive current to be output to the LED element” is interpreted broadly to include a scenario in which the upper limit value of the drive current is directly outputted to the LED element and include a scenario in which the LED controller determines the upper limit value of the drive current but outputs a value to the LED element that is less than the upper limit value for preventing a failure. See instant specification [0032].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 8, lines 2-4, “wherein a table…is stored”, it is unclear what structure is claimed by “stored”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga (JP 09-274029, machine translation) in view of Wirthlin (US 2014/0368823) and Cree, Inc. (“Cree® XLamp® XM-L2 EasyWhite® LEDs”).

    PNG
    media_image1.png
    433
    536
    media_image1.png
    Greyscale

With regard to Claims 5 and 6, Fukunaga discloses a detection system constituting a heater 111, a column 112 which is packed with a cation exchange resin, a flow cell absorbance detector 113, all contained within an oven 114 (Abstract, Figure 1). Fukunaga discloses a chromatograph comprising a column oven, a column disposed inside the oven, a first temperature sensor that detects an inside temperature of the oven, and a heater that heats air in the oven based on the inside temperature of the oven detected by the first temperature sensor (Figure 1, [0014]-[0015], [0024], column oven 114, column 112, heater 111, temperature control mechanism performs temperature control automatically of the oven using the heater according to signals from a thermo sensor (first temperature sensor)). 

However, Fukunaga is silent to a second temperature sensor that detects an ambient temperature of the LED element in a housing of the absorbance detector, wherein the chromatograph further comprises an LED controller that outputs a drive current to the LED element based on the temperature detected by the second temperature sensor (Claim 5).
Wirthlin discloses a system and method for measuring the quality of a fluid, the system including an optical body forming a measurement surface configured for contacting the fluid to be measured (Abstract). Wirthlin discloses basic electronic and optical components of the fluid measurement systems ([0066]). Wirthlin discloses an LED current driver (LED controller) is connected between a processor and an LED for controlling the brightness of the LED under varying atmospheric conditions ([0066]). The LED brightness can be precisely controlled by changing the amount of current flowing through the LED based partially on monitoring temperature data that is received from a temperature sensor ([0066]). The temperature sensor is located in a housing with the LED ([0051], Figure 12). Controlling the brightness of the LED under varying atmospheric conditions contributes to greater accuracy of the fluid measurement system ([0066]). One of ordinary skill in the art would be motivated to control the brightness of 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for Fukunaga to comprise a second temperature sensor that detects an ambient temperature of the LED element in a housing of the absorbance detector, wherein the chromatograph further comprises an LED controller that outputs a drive current to the LED element based on the temperature detected by the second temperature sensor (Claim 5), as taught by Wirthlin, in order to measure absorbance of samples flowing from the chromatographic column with greater accuracy under varying atmospheric conditions within the absorbance detector housing.
However, modified Fukunaga is silent to the LED controller determining an upper limit value of the drive current to be output to the LED element (Claim 5) based on the ambient temperature detected by the second temperature sensor and thermal resistance of the LED element (Claim 6).
Cree discloses a data sheet for LEDs for lighting applications (Page 1). Cree discloses that the maximum forward current is determined by thermal resistance between the LED junction and ambient temperature (Page 12). Cree discloses maximum current values based on voltage, thermal resistance, and ambient temperature (Page 12).
One of ordinary skill in the art would understand that the determination of maximum forward current to an LED based on voltage, thermal resistance, and ambient 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the LED controller of modified Fukunaga to determine an upper limit value of the drive current to be output to the LED element (Claim 5) based on the ambient temperature detected by the second temperature sensor and thermal resistance of the LED element (Claim 6), as taught by Cree, in order to ensure that the absorbance detector including the LED element can provide accurate measurements at the temperature of the absorbance detector housing.
With regard to Claim 7, modified Fukunaga is silent to wherein the LED controller and the first temperature sensor are connected. 
As above, Fukunaga discloses that temperature control mechanism performs temperature control automatically of the oven using the heater according to signals from a thermo sensor (first temperature sensor) ([0014]-[0015], [0024]).
Furthermore, Wirthlin discloses generally that LED brightness can be precisely controlled by changing the amount of current flowing through the LED based partially on monitoring temperature data that is received from a temperature sensor ([0066]).
One of ordinary skill in the art would be motivated to connect the LED controller and first temperature sensor of modified Fukunaga, in order for the LED controller to monitor the temperature of the oven.
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App & Inter. 1987) that states a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 
With regard to Claim 8, Fukunaga discloses automatic temperature control of the oven ([0024]). One of ordinary skill in the art would understand that the system of Fukunaga at least comprises a generic computer capable of storing and processing temperature data for control of the oven. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to store maximum current as a function of ambient temperature graphs as suggested by Cree (Page 12) in tabular form on a computer of modified Fukunaga to allow the LED controller to automatically control the drive current to the LED element. 
As a result, the system of modified Fukunaga would be capable of storing and using a table associating temperature with the upper limit value of the drive current to be output to the LED element. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777